Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
1.	In the correspondence filed on May 18 2021, applicant has amended claims 1, 9, 13, 15, 18, 20, and 21. Claim 23 is new. Claims 1-13 and 15-23 are currently pending for examination.  

Response to Arguments

2.	Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 10 - page 13 (all), filed May 18 2021, with respect to claims 1-13 and 15-23  have been fully considered and are not persuasive.
3.	Applicant’s arguments with respect to amended claims 1, 18 and 20 have been
considered but are moot because the arguments do not apply to the reference being used in the current rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Hence a new ground of rejection is further presented in view of Olsen et al. (US20130031172A1).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 9, 13 and 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knysz et al. (US20130018960A1) hereinafter Knysz in view of Shan et al. (US20180270181A1) hereinafter Shan, and further in view of Olsen et al. (US20130031172A1) hereinafter Olsen.

As per Claim 1. A method, comprising: obtaining, by one or more processors, input content from a communication session interface, comprising: the receiving the input content comprises: receiving one or more individual notification instruction identifiers,  (Knysk, par0061-0063. Par0061 teaches various different devices can join a collaboration group. For example, group A includes three different client devices 102, all having different hardware and running different operating systems: a tablet (labeled “I”), a smart phone (labeled “II”), and a desktop computer (labeled “III”). Yet, all three heterogeneous devices 102 can participate in a single collaboration group (i.e., group A). Furthermore, any of the members of a collaboration group can make content [input content from a communication session interface] available to other devices in the group. For example, the tablet (labeled “I”) can issue a message (a “lead”) [the receiving the input content comprises] to other devices 102 in the group [obtaining, by one or more processors], in which the lead includes a reference [receiving one or more individual notification instruction identifiers] (e.g., a hyperlink) to particular content. The lead is sent over the network (“A-1”) and reaches the application server 104 (“A-4”). The application server 104 then informs the other members of the group (A) about the lead and which group member sent it. This information is sent from the application server 104 back into the Internet (“A-4”) where it is routed to all of group A's group members: the smart phone “II” is informed via “A-2” and the desktop via “A-3”. Par0063 teaches the collaboration technique described herein differs from screen sharing in that the collaboration technique passes references to content, not the content itself. Users operating client devices 102 establish separate sessions with the referenced content, thus allowing groups to scale with the content provider. In an example scenario, a member of a particular group provides to other members in the group a reference to content such as a form containing a number of data entry fields (e.g., a webpage [communication session interface] for purchasing plane tickets).
(Knysk, para0027 teaches another innovative aspect of the subject matter described in this specification can be embodied in an on-line system that allows a group of people to interact around common content, in which the system includes: a computer network; a server system coupled to the computer network; and multiple user devices, each of which is coupled to the computer network and each of which is associated with a respective member of the group, in which the server system stores identification information for each member of the group [member characteristic information], and in which, in response [determining] to receiving a lead to content initiated by a member of the group, the server system is configured to send a reference that includes a link to the content to the respective user devices of the other members of the group. The server system can be configured to cause at least some of the user devices [selected] to each access and load the content beginning at the same portion of the content upon selection of the link).
and adding, by the one or more processors, individual notification instruction information for the determined one or more group members to the communication session interface.
(Knysk, para0012 teaches in some implementations, the server system can be configured to: store a history [individual notification instruction information] of content accessed by the multiple user devices; and send [adding] the history to the respective user devices of the members of the group).
the determined one or more group members including at least some the one or more receiving users. (Knysk, para0088 teaches when a new group message is added to the group's message queue, the message queuing system 214 sends (507) the message to the subscribers of that group's message queue (e.g., the active client devices that are currently members of the group and that have been authenticated with the application server 104). These messages are sent to the application server 104 to be relayed to the client devices over their corresponding real-time connections. One copy of the message is sent out to each client device (not shown) currently subscribed [the determined one or more group members] to the group. Thus, each client device that has been authenticated by the server 104 and which is a part of the selected group [the one or more receiving users] receives the group message. In some implementations, this can even include the client device that originally issued the group message, such that receiving the group message acts as a confirmation that the message was successfully transmitted to the group).
          Knysk does not explicitly disclose receiving the input content from a sending user, wherein: the input content is input to the communication session interface with respect to a communication session for communication between the sending user and one or more receiving users; and wherein the one or more individual notification instruction identifiers include a predefined special character, an alphanumeric character, or both, and the one or more individual notification instruction identifiers correspond to an indication that the sending user intends to send a message to one or more group members; in response to a determination that the one or more individual notification instruction identifiers are input to the communication session interface, providing an information selection interface comprising information pertaining to member characteristic information corresponding to one or more groups; and receiving an input 
          Shan however discloses receiving the input content from a sending user, wherein: (Shan, par0094 teaches the server receives (702) a message sent by a first terminal and a first user identifier corresponding to the first terminal. For example, the first terminal is one of client devices 104 (FIGS. 1 and 3). The message sent by the first terminal may be any one of an instant chat message and a social network update message).
the input content is input to the communication session interface with respect to a communication session for communication between the sending user and one or more receiving users; and (Shan, par0094 teaches the first terminal is one of client devices 104 (FIGS. 1 and 3). Continuing with this example, the first user corresponding to the first terminal [communication session interface with respect to a communication session for communication between the sending user and one or more receiving users] sends the message[the input content] to a group of users associated with a group chat in the social networking platform. The message sent by the first terminal may be an instant chat message or a social network update message).
wherein the one or more individual notification instruction identifiers include a predefined special character, an alphanumeric character, or both, and the one or more individual notification instruction identifiers correspond to an indication that the sending user intends to send a message to one or more group members; (Shan, par0067-0069 teaches in some embodiments, the user does not need to select the users to push the group message notification via the user interface 410 shown in FIG. 4B, instead, the user can directly type in those users' aliases after the special indicator (e.g., @) in the text input box 404 shown in FIG. 4A. FIG. 4C illustrates first client device 104-1 displaying interface 420 for the chat group after detecting contact 412 in FIG. 4B. In FIG. 4C, interface 420 includes message 422 in response to selection of “Andy” in FIG. 4B and entrance of text for a group message by the first user of first client device 104-1 (e.g., “Dinner with me tonight?”). In FIG. 4C, message 422 includes a tag 424 mentioning the target recipient for the group message (e.g., the “@” symbol followed by “Andy”) and content 426 of the group message (e.g., “Dinner with me tonight?”). In some embodiments, the aliases of the users selected to receive the push notification does not need to appear in the group message itself. For example, the user may enter the special indicator @ in the text input box 404 to bring up the list of people in the group chat, and after the user has selected one or more of those people as the recipients for the special notification, the message is sent to all users in the group chat without explicitly containing the aliases of the selected users and/or the special indicator, and special notification is sent to the selected people about the group message irrespective of the disabled status of the group notification function for the selected people).
in response to a determination that the one or more individual notification instruction identifiers are input to the communication session interface, providing an information selection interface comprising information pertaining to member characteristic information corresponding to one or more groups; and (Shan, par0078 teaches n FIG. 4A, for example, while the first terminal displays interface 400 for a chat group within the social networking platform, the first terminal detects a specific character (e.g., the “@” symbol) input by the first user of the first terminal in text entry box 404. Continuing with this example, in FIG. 4B, the first terminal displays interface 410 in response to detecting input of the “@” symbol in text entry box 404 in FIG. 4A. In FIG. 4B, interface 410 enables the first user of first client device 104-1 to select one or more target recipients from the list of users subscribed to the group chat (e.g., with a touch input or stylus selection). For example, in FIG. 4B, the first terminal detects contact 412 at a location corresponding to “Andy,” a respective user in the social networking platform that is subscribed to the group chat. Continuing with this example, in FIG. 4C, interface 420 includes message 422 in response to selection of “Andy” in FIG. 4B and entrance of text for a group message by the first user of first client device 104-1 (e.g., “Dinner with me tonight?”). In FIG. 4C, message 422 includes a tag 424 mentioning the target recipient for the group message (e.g., the “@” symbol followed by “Andy”) and content 426 of the group message (e.g., “Dinner with me tonight?”).
receiving an input for selection of member characteristic information corresponding to a group comprising the one or more group members to which the sending user intends to send a message; (Shan, par0067 teaches FIG. 4B illustrates first client device 104-1 displaying interface 410 for the chat group in response to detecting input of the “@” symbol in text entry box 404 in FIG. 4A. In FIG. 4B, interface 410 enables the first user of first client device 104-1 to select one or more target recipients from the list of users subscribed to the group chat (e.g., with a touch input or stylus selection). FIG. 4B also illustrates first client device 104-1 detecting contact 412 at a location corresponding to “Andy,” a respective user in the social networking platform that is subscribed to the group chat. For example, after selecting one or more target recipients, the first user of first client device 104-1 is able to enter a group message targeted to the one or more selected target recipients via a virtual keyboard or aurally. In some embodiments, the group message would be visible to all users participating in the group chat, but special notification would be pushed to the selected users irrespective whether those users have generally disabled the group message notification function on their individual devices. In some embodiments, the user does not need to select the users to push the group message notification via the user interface 410 shown in FIG. 4B, instead, the user can directly type in those users' aliases after the special indicator (e.g., @) in the text input box 404 shown in FIG. 4A).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving the input content from a sending user, wherein: the input content is input to the communication session interface with respect to a communication session for communication between the sending user and one or more receiving users; and wherein the one or more individual notification instruction identifiers include a predefined special character, an alphanumeric character, or both, and the one or more individual notification instruction identifiers correspond to an indication that the sending user intends to send a message to one or more group members; in response to a determination that the one or more individual notification instruction identifiers are input to the communication session interface, providing an information selection interface comprising information pertaining to member characteristic information corresponding to one or more groups; and receiving an input for selection of member characteristic information corresponding to a group comprising the one or more group members to 
          Knysz and Shan do not explicitly disclose wherein the one or more groups for which the member characteristic information is provided on the information selection interface is determined based at least in part on a group to which the sending user belongs, permissions of the sending user, or both.
          Olsen however discloses wherein the one or more groups for which the member characteristic information is provided on the information selection interface is determined based at least in part on a group to which the sending user belongs, permissions of the sending user, or both. (Olsen, par0045, 0049. Par0045 teaches in some implementations, the list of additional recipients may be generated based on certain associations between or among identified recipients. For instance, a user, Brenda, may wish to send an information update displayed in a record feed to her program manager, Tom, and to Tom's team. When Brenda composes an instruction to email or post the information update on Tom's wall, the instruction may include “@Tom+.” When the additional recipient indicator, “+”, is detected, one or more recipients in addition to Tom can be identified to receive the information update. In this example, any additional recipients can be automatically identified based on information associated with the first identified recipient, Tom. For instance, an address book or a contact list associated with Tom may include a group called “My Team.” The system may identify the My Team group, including all of the individual users who are members of My Team, as suggested additional recipients for Brenda to select and include to receive the information update. Here, Brenda is able to make one selection of the My Team group to send the information update to all of the members of the group.. Par0049 teaches in a publisher component appearing next to the feed item in a GUI displaying the information feed, Joseph can enter an instruction to communicate the feed item, such as “@LEGAL GROUP−.” When the exclude recipient indicator, “−”, is detected, one or more recipients to exclude from receiving the information update can be automatically identified. In this example, the identification of the one or more recipients to exclude may be based on information associated with the first identified recipient, LEGAL GROUP).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more groups for which the member characteristic information is provided on the information selection interface is determined based at least in part on a group to which the sending user belongs, permissions of the sending user, or both, as taught by Olsen in the method of Knysz and Shan, so Cloud computing services provide shared resources, software, and information to computers and other devices upon request, users don't need to have expertise in, or control over, the technology infrastructure, see Olsen par0004.

As per claim 2, the combination of Knysz, Shan and Olsen disclose a method according to claim 1.
(Knysz, par0104 teaches upon receiving the lead from the first client device 1000, the lead is added to a lead queue that each client device in the group can display [corresponds to an interface for group communication] on the collaboration group webpage [communication session interface]).

As per claim 3, the combination of Knysz, Shan and Olsen disclose a method according to claim 1.
          Knysz further discloses wherein the individual notification instruction information is generated for each of the one or more group members. (Knysz, par0106 teaches leads issued within a group are stored in a lead history in a database (e.g., database 210). The lead history includes group lead history and user lead history. User lead history is particular [individual notification instruction information is generated for each of the one or more group members] to each group member and includes references to the content to which the group member has led other users in the group. Group lead history includes references to the content to which all members of the group have been led).

As per claim 4, the combination of Knysz, Shan and Olsen disclose a method according to claim 1.
          Knysz further discloses wherein the individual notification instruction information is generated for each of the one or more group members, and the individual notification instruction information is indicative of a respective notification to be provided at one or (Knysz, par0106 teaches leads issued within a group are stored in a lead history in a database (e.g., database 210). The lead history includes group lead history and user lead history [individual notification instruction information]. User lead history is particular to each group member and includes references to the content to which the group member has led other users in the group [to be provided at one or more terminals respectively corresponding to the one or more group members]. Group lead history includes references to the content to which all members of the group have been led. Much like a news feed, lead history can be viewed and subscribed to in a real-time feed [indicative of a respective notification] format. The group lead history can be viewed by each group member or by members external to the group so long as the group is open to the public. User lead histories also can be viewed by users external to the group so long as the user makes his leads public. These feeds can power the leads of new and existing groups singularly or in combination. That is, by subscribing to some user or group lead history, it is possible to locate content to which one would desire to lead the members of his/her current group).

As per claim 5, the combination of Knysz, Shan and Olsen disclose a method according to claim 1.
          Knysz further discloses wherein one or more subset groups are pre-created within the predefined group, and each subset group comprises at least one group member that belongs to the predefined group, the member characteristic information comprises: a group identifier for at least one subset group, and the determined one or Knysz, par0023, par0150 and par0168. Par0168 teaches FIG. 31 is a schematic diagram depicting how content can include other groups. In the example shown in FIG. 31, there are two large collaboration groups supported by the system: Group L and Group L2, each of which includes multiple users. The system also supports a smaller group, Subgroup S, that includes three users [one or more subset groups are pre-created]. These three users have formed the Subgroup S, and have joined, as a cohesive social unit, the larger Group L. While joined with Group L [within the predefined group], all members of Subgroup S can interact with the other members of Group L, including, for example, participating in leads or chats. Par0150 teaches FIG. 27 is a screen shot depicting what occurs when a user selects the “Create Group” link 2700, creating a new group that is related to the current group. Clicking the “Create Group” link 2700 causes a text entry box to be displayed, in which a user can enter a name [a group identifier] for the new group. The name can be used to form the GroupID. Alternatively, in some implementations, the system can generate automatically generate a unique GroupID). In the present example shown in FIG. 27, the GroupID is a concatenation of the user ID and the group name. Once the name has been entered, the new group is created and is inserted as a child group to the current group's related-group family tree. Par0023 teaches inn some implementations, the methods further include the actions of storing at the server device identification information for each member [group members comprised within the at least one subset group] of the group. The identification information [member characteristic information] can include individual member identification information and group identification information).

As per claim 6, the combination of Knysz, Shan and Olsen disclose a method according to claim 1.
          Knysz further discloses wherein the member characteristic information comprises one or more characteristic description tags, and the determined one or more group members comprise: group members with respect to which the one or more characteristic description tags were pre- added. (Knysz, par0008 and par0150. Par0008 teaches in certain implementations, the identification information [member characteristic information] for each member of the group can include individual member identification information and group identification information [characteristic description tags]. Par0150 teaches FIG. 27 is a screen shot depicting what occurs when a user selects the “Create Group” link 2700, creating a new group that is related to the current group. Clicking the “Create Group” link 2700 causes a text entry box to be displayed, in which a user can enter a name for the new group. The name can be used to form the GroupID. Alternatively, in some implementations, the system can generate automatically generate a unique GroupID). In the present example shown in FIG. 27, the GroupID is a concatenation [group members with respect to which the one or more characteristic description tags were pre- added] of the user ID and the group name).

As per claim 7, the combination of Knysz, Shan and Olsen disclose a method according to claim 6.
Knysz, par0083 and par0117. Par0083 teaches in some implementations, the user can use an existing online account to access the collaboration group system. For example, a user wishing to use collaboration group system without creating a new account may use an existing online identity, such as a Facebook, Twitter, or Gmail account. Upon logging into collaboration group system with the existing online identity [information associated with a corresponding group member], a new account can be automatically created [system-descriptive tag added by a communication application] for the user. The user ID can be associated with the other online account's identity. For example, a user, John Smith, using his Gmail identity, “john_smith@gmail.com”, would have a collaboration group account automatically created and assigned the username: “john_smith@gmail.com”. Par0117 teaches the newly formed groupID [characteristic description tags] can be generated automatically (so long as it is unique to the system) or the user can be allowed to choose a unique name [self-descriptive tag added by any group member] for the group).

As per claim 8, the combination of Knysz, Shan and Olsen disclose a method according to claim 6.
          Knysz further discloses wherein the characteristic description tags comprise: system preset tags or self-defined tags. (Knysz, par0117 teaches the newly formed groupID [characteristic description tags] can be generated automatically (so long as it is unique to the system) or the user can be allowed to choose a unique name [self-defined tags] for the group).

As per claim 9, the combination of Knysz, Shan and Olsen disclose a method according to claim 6.
          Knysz further discloses wherein the characteristic description tags with respect to the one or more group members are pre-added by a same user that input the input content, and the characteristic description tags are invisible to group members other than the sending user that input the input content. (Knysz, par0150 teaches the name can be used to form the GroupID [characteristic description tags]. Alternatively, in some implementations, the system can generate automatically generate a unique GroupID. In the present example shown in FIG. 27, the GroupID is a concatenation [are pre-added] of the user ID and the group name. Par0154 teaches users could lead and sync to videos, the GroupIDs are constructed from the group creator's unique user ID and a group name, which is chosen by the group creator [a same user that input the input content]. Par0151 teaches if the user wishes to create a new group and not have the newly created group appear in the related-group family tree, the user can do so by selecting the “Private” link 2702 (listed parenthetically after the “Create Group” link 2700 in FIG. 27). Selecting the “Private” link 2702 creates a new private group that is not [characteristic description tags are invisible to group members other than the user] connected to the currently viewed group through the related-group family tree).

As per claim 13, the combination of Knysz, Shan and Olsen disclose a method according to claim 1.
          Knysz further discloses further comprising: determining a selected candidate member characteristic information corresponding to the member characteristic information comprised in the input content based at least in part on a received selection. (Knysz, par0112 teaches group member can generate a lead by selecting the “lead” link 1120 next to the thumbnails for search results. Also, while not shown in the screen shot, a sub group [the information selection interface comprising candidate member characteristic information] could be led to a related group; this is different than leading to the Related Group's video, because the sub group members are led to the Related Group itself and will follow that Related Groups subsequent leads. Leading a sub group (described below) to a related group causes all the members of the sub group to leave the current group web page and go to the web page corresponding to the related group. In some implementations, the members of the group can be led to the sub group web page in a new browser tab, thus maintaining each member's presence in the original group. That is, the sub group members are directed [individual notification instruction identifier] to a different URL/URI (e.g., groupID) and can participate in a new group. While a lead to content changes the content within the group we page, a lead to a different group actually changes the group web page (or opens a new browser tab that loads the new group web page). In the case that the sub group members leave the current group web page, the sub group member names would be removed from the list of current users in that group. The sub group members then can join the other group web page, and the sub group member names can be displayed in a list of members of the new group. Alternatively, if the sub group members do not leave the current web page and instead load a new web page directed to the new group, the sub group members would remain in the previous group as well, such that the sub group members effectively participate in multiple groups).
          Knysk does not explicitly disclose the input for the selection of member characteristic information corresponding to the group comprising the one or more group members to which the sending user intends to send the message.
          Shan however discloses the input for the selection of member characteristic information corresponding to the group comprising the one or more group members to which the sending user intends to send the message. (Shan, par0067 teaches FIG. 4B illustrates first client device 104-1 displaying interface 410 for the chat group in response to detecting input of the “@” symbol in text entry box 404 in FIG. 4A. In FIG. 4B, interface 410 enables the first user of first client device 104-1 to select one or more target recipients from the list of users subscribed to the group chat (e.g., with a touch input or stylus selection). FIG. 4B also illustrates first client device 104-1 detecting contact 412 at a location corresponding to “Andy,” a respective user in the social networking platform that is subscribed to the group chat. For example, after selecting one or more target recipients, the first user of first client device 104-1 is able to enter a group message targeted to the one or more selected target recipients via a virtual keyboard or aurally. In some embodiments, the group message would be visible to all users participating in the group chat, but special notification would be pushed to the selected users irrespective whether those users have generally disabled the group message notification function on their individual devices. In some embodiments, the user does not need to select the users to push the group message notification via the user interface 410 shown in FIG. 4B, instead, the user can directly type in those users' aliases after the special indicator (e.g., @) in the text input box 404 shown in FIG. 4A).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the input for the selection of member characteristic information corresponding to the group comprising the one or more group members to which the sending user intends to send the message, as taught by Shan in the method of Knysk, so as to ensure that a message posted by a user of the group communication function reaches the other users in the group in a timely manner, a notification related to the posted message may be pushed in real time to terminals of other users in the group, see Shan par0003.

As per claim 15, the combination of Knysz, Shan and Olsen disclose a method according to claim 1.
          Knysz further discloses wherein in response to receiving the individual notification instruction information, a notification is provided to at least one group member of the one or more group users determined based at least in part on the member characteristic information, the notification being provided even if a corresponding terminal of the at least one group member or client application running on the corresponding terminal has a do not disturb mode or silent mode activated. (Knysz, par0168 teaches FIG. 31 is a schematic diagram depicting how content can include other groups. In the example shown in FIG. 31, there are two large collaboration groups supported by the system: Group L and Group L2, each of which includes multiple users. The system also supports a smaller group [based at least in part on the member characteristic information], Subgroup S that includes three users. These three users have formed the Subgroup S, and have joined, as a cohesive social unit, the larger Group L. While joined with Group L, all members of Subgroup S can interact with the other members of Group L, including, for example, participating in leads [a notification is provided to at least one group member of the one or more group users] or chats. However, as a smaller cohesive social unit, Subgroup S may also “lead” away [in response to receiving the individual notification instruction information] from the larger Group L to another group, Group L2. In the same way a group member can lead to content, a user in Subgroup S can lead to other collaboration groups. This enables a group of friends to interact with one or more other groups of individuals, while still remaining tightly bound together as one social unit. For example, Subgroup S can communicate privately [a do not disturb mode or silent mode activated] amongst themselves (without the larger group observing their conversation) or with the larger group L as a whole. In addition, Subgroup S can lead to content that is restricted to members of Subgroup S or also to members of the larger group L. Thus, members of a subgroup have the ability to communicate (e.g., through leads, chats, videos, etc.) among themselves outside of the larger group's channel. In the example of FIG. 31, members of Subgroup S can chat among themselves while still in Group L, without the other members of Group L being able to view or intercept their communication. This provides the members of Subgroup S with a level of privacy, separate from the larger group L. However, the members of the Subgroup S can also communicate [the notification being provided even if a corresponding terminal of the at least one group member or client application running on the corresponding terminal has a do not disturb mode or silent mode activated] freely with all the members of the larger group L, allowing them to meet new interesting people and forge new relationships and friendships. This hierarchy of groups can extend for multiple levels).

As per claim 16, the combination of Knysz, Shan and Olsen disclose a method according to claim 1.
          Knysz further discloses wherein the determining of the one or more group members from is among a predefined group comprises using the member characteristic information to determine one or more subsets of group members included in the predefined group match the predefined group. (Knysz, par0023 and par0027. Par0023 teaches in some implementations, the methods further include the actions of storing at the server device identification information for each member of the group [among a predefined group]. The identification information can include individual member identification information and group identification information [member characteristic information]. Para0027 teaches another innovative aspect of the subject matter described in this specification can be embodied in an on-line system that allows a group of people to interact around common content, in which the system includes: a computer network; a server system coupled to the computer network; and multiple user devices, each of which is coupled to the computer network and each of which is associated with a respective member of the group, in which the server system stores identification information for each member of the group, and in which, in response to receiving a lead to content initiated by a member of the group, the server system is configured [determine one or more subsets of group members included in the predefined group match the predefined group] to send a reference that includes a link to the content to the respective user devices of the other members [group members included in the predefined group match the predefined group] of the group. The server system can be configured to cause at least some [subset] of the user devices to each access and load the content beginning at the same portion of the content upon selection of the link).

As per claim 17, the combination of Knysz, Shan and Olsen disclose a method according to claim 1.
          Knysz further discloses wherein the determining of the one or more group members from among a predefined group comprises: using the member characteristic information to determine one or more subsets of group members included in the predefined group match the predefined group; presenting the one subsets of group members; and obtaining a user selection with respect to selection of the determined one or more group members. (Knysz, par0023 and par0027 and par0168. Par0023 teaches in some implementations, the methods further include the actions of storing at the server device identification information for each member of the group [among a predefined group]. The identification information [member characteristic information] can include individual member identification information and group identification information [member characteristic information]. Para0027 teaches another innovative aspect of the subject matter described in this specification can be embodied in an on-line system that allows a group of people to interact around common content, in which the system includes: a computer network; a server system coupled to the computer network; and multiple user devices, each of which is coupled to the computer network and each of which is associated with a respective member of the group, in which the server system stores identification information for each member of the group, and in which, in response to receiving a lead to content initiated by a member of the group, the server system is configured [determine one or more subsets of group members included in the predefined group match the predefined group] to send a reference that includes a link to the content to the respective user devices of the other members [group members included in the predefined group match the predefined group] of the group. The server system can be configured to cause at least some [subset] of the user devices to each access and load the content beginning at the same portion of the content upon selection of the link [obtain a user selection with respect to selection of the determined one or more group members]). Par0168 teaches FIG. 31 is a schematic diagram depicting how content can include other groups. In the example shown in FIG. 31, there are two large collaboration groups supported by the system: Group L and Group L2, each of which includes multiple users. The system also supports a smaller group, Subgroup S that includes three users. These three users have formed the Subgroup S, and have joined [presenting the one subsets of group members], as a cohesive social unit, the larger Group L. While joined with Group L, all members of Subgroup S can interact with the other members of Group L, including, for example, participating in leads or chats. However, as a smaller cohesive social unit, Subgroup S may also “lead” away from the larger Group L to another group, Group L2. In the same way a group member can lead to content, a user in Subgroup S can lead to other collaboration groups. This enables a group of friends to interact with one or more other groups of individuals, while still remaining tightly bound together as one social unit. For example, Subgroup S can communicate privately amongst themselves (without the larger group observing their conversation) or with the larger group L as a whole. In addition, Subgroup S can lead to content that is restricted to members of Subgroup S or also to members of the larger group L. Thus, members of a subgroup have the ability to communicate (e.g., through leads, chats, videos, etc.) among themselves outside of the larger group's channel. In the example of FIG. 31, members of Subgroup S can chat among themselves while still in Group L, without the other members of Group L being able to view or intercept their communication. This provides the members of Subgroup S with a level of privacy, separate from the larger group L. However, the members of the Subgroup S can also communicate freely with all the members of the larger group L, allowing them to meet new interesting people and forge new relationships and friendships. This hierarchy of groups can extend for multiple levels).

As per Claim 18. Knysz disclose a device (see Fig.2, client 102) 
comprising: one or more processors configured to: obtain input content from a communication session interface comprising, to receive the input content comprise: receive one or more individual notification instruction identifiers and member characteristic information; (Knysk, par0061-0063. Par0061 teaches various different devices can join a collaboration group. For example, group A includes three different client devices 102, all having different hardware and running different operating systems: a tablet (labeled “I”), a smart phone (labeled “II”), and a desktop computer (labeled “III”). Yet, all three heterogeneous devices 102 can participate in a single collaboration group (i.e., group A). Furthermore, any of the members of a collaboration group can make content [input content from a communication session interface] available to other devices in the group. For example, the tablet (labeled “I”) can issue a message (a “lead”) [the receiving the input content comprises] to other devices 102 in the group [obtaining, by one or more processors], in which the lead includes a reference [receiving one or more individual notification instruction identifiers] (e.g., a hyperlink) to particular content. The lead is sent over the network (“A-1”) and reaches the application server 104 (“A-4”). The application server 104 then informs the other members of the group (A) about the lead and which group member sent it. This information is sent from the application server 104 back into the Internet (“A-4”) where it is routed to all of group A's group members: the smart phone “II” is informed via “A-2” and the desktop via “A-3”. Par0063 teaches the collaboration technique described herein differs from screen sharing in that the collaboration technique passes references to content, not the content itself. Users operating client devices 102 establish separate sessions with the referenced content, thus allowing groups to scale with the content provider. In an example scenario, a member of a particular group provides to other members in the group a reference to content such as a form containing a number of data entry fields (e.g., a webpage [communication session interface] for purchasing plane tickets).
determine one or more group members from among a predefined group, the one or more group members being determined based at least in part on the member characteristic information; (Knysk, para0023 teaches in some implementations, the methods further include the actions of storing at the server device identification information [member characteristic information] for each member [predefined group] of the group [predefined group]. The identification information can include individual member identification information and group identification information).
and add individual notification instruction information for the determined one or more s group members to the communication session interface; (Knysk, para0012 teaches in some implementations, the server system can be configured to: store a history [individual notification instruction information] of content accessed by the multiple user devices; and send [adding] the history to the respective user devices of the members of the group).
the determined one or more group members including at least some the one or more receiving users. (Knysk, para0088 teaches when a new group message is added to the group's message queue, the message queuing system 214 sends (507) the message to the subscribers of that group's message queue (e.g., the active client devices that are currently members of the group and that have been authenticated with the application server 104). These messages are sent to the application server 104 to be relayed to the client devices over their corresponding real-time connections. One copy of the message is sent out to each client device (not shown) currently subscribed [the determined one or more group members] to the group. Thus, each client device that has been authenticated by the server 104 and which is a part of the selected group [the one or more receiving users] receives the group message. In some implementations, this can even include the client device that originally issued the group message, such that receiving the group message acts as a confirmation that the message was successfully transmitted to the group).
(Knysk, para0259 teaches processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a processor for performing instructions and one or more memory devices for storing instructions and data).
          Knysk does not explicitly disclose receive the input content from a sending user, wherein: the input content is input to the communication session interface with respect to a communication session for communication between the sending user and one or more receiving users; and wherein the one or more individual notification instruction identifiers include a predefined special character, an alphanumeric character, or both, and the one or more individual notification instruction identifiers correspond to an indication that the sending user intends to send a message to one or more group members; in response to a determination that the one or more individual notification instruction identifiers are input to the communication session interface, providing an information selection interface comprising information pertaining to member characteristic information corresponding to one or more groups; and receive an input for selection of member characteristic information corresponding to a group comprising the one or more group members to which the sending user intends to send a message.
          Shan however discloses receive the input content from a sending user, wherein: (Shan, par0094 teaches the server receives (702) a message sent by a first terminal and a first user identifier corresponding to the first terminal. For example, the first terminal is one of client devices 104 (FIGS. 1 and 3). The message sent by the first terminal may be any one of an instant chat message and a social network update message).
the input content is input to the communication session interface with respect to a communication session for communication between the sending user and one or more receiving users; and (Shan, par0094 teaches the first terminal is one of client devices 104 (FIGS. 1 and 3). Continuing with this example, the first user corresponding to the first terminal [communication session interface with respect to a communication session for communication between the sending user and one or more receiving users] sends the message[the input content] to a group of users associated with a group chat in the social networking platform. The message sent by the first terminal may be an instant chat message or a social network update message).
wherein the one or more individual notification instruction identifiers include a predefined special character, an alphanumeric character, or both, and the one or more individual notification instruction identifiers correspond to an indication that the sending user intends to send a message to one or more group members; (Shan, par0067-0069 teaches in some embodiments, the user does not need to select the users to push the group message notification via the user interface 410 shown in FIG. 4B, instead, the user can directly type in those users' aliases after the special indicator (e.g., @) in the text input box 404 shown in FIG. 4A. FIG. 4C illustrates first client device 104-1 displaying interface 420 for the chat group after detecting contact 412 in FIG. 4B. In FIG. 4C, interface 420 includes message 422 in response to selection of “Andy” in FIG. 4B and entrance of text for a group message by the first user of first client device 104-1 (e.g., “Dinner with me tonight?”). In FIG. 4C, message 422 includes a tag 424 mentioning the target recipient for the group message (e.g., the “@” symbol followed by “Andy”) and content 426 of the group message (e.g., “Dinner with me tonight?”). In some embodiments, the aliases of the users selected to receive the push notification does not need to appear in the group message itself. For example, the user may enter the special indicator @ in the text input box 404 to bring up the list of people in the group chat, and after the user has selected one or more of those people as the recipients for the special notification, the message is sent to all users in the group chat without explicitly containing the aliases of the selected users and/or the special indicator, and special notification is sent to the selected people about the group message irrespective of the disabled status of the group notification function for the selected people).
in response to a determination that the one or more individual notification instruction identifiers are input to the communication session interface, providing an information selection interface comprising information pertaining to member characteristic information corresponding to one or more groups; and (Shan, par0078 teaches n FIG. 4A, for example, while the first terminal displays interface 400 for a chat group within the social networking platform, the first terminal detects a specific character (e.g., the “@” symbol) input by the first user of the first terminal in text entry box 404. Continuing with this example, in FIG. 4B, the first terminal displays interface 410 in response to detecting input of the “@” symbol in text entry box 404 in FIG. 4A. In FIG. 4B, interface 410 enables the first user of first client device 104-1 to select one or more target recipients from the list of users subscribed to the group chat (e.g., with a touch input or stylus selection). For example, in FIG. 4B, the first terminal detects contact 412 at a location corresponding to “Andy,” a respective user in the social networking platform that is subscribed to the group chat. Continuing with this example, in FIG. 4C, interface 420 includes message 422 in response to selection of “Andy” in FIG. 4B and entrance of text for a group message by the first user of first client device 104-1 (e.g., “Dinner with me tonight?”). In FIG. 4C, message 422 includes a tag 424 mentioning the target recipient for the group message (e.g., the “@” symbol followed by “Andy”) and content 426 of the group message (e.g., “Dinner with me tonight?”).
receive an input for selection of member characteristic information corresponding to a group comprising the one or more group members to which the sending user intends to send a message; (Shan, par0067 teaches FIG. 4B illustrates first client device 104-1 displaying interface 410 for the chat group in response to detecting input of the “@” symbol in text entry box 404 in FIG. 4A. In FIG. 4B, interface 410 enables the first user of first client device 104-1 to select one or more target recipients from the list of users subscribed to the group chat (e.g., with a touch input or stylus selection). FIG. 4B also illustrates first client device 104-1 detecting contact 412 at a location corresponding to “Andy,” a respective user in the social networking platform that is subscribed to the group chat. For example, after selecting one or more target recipients, the first user of first client device 104-1 is able to enter a group message targeted to the one or more selected target recipients via a virtual keyboard or aurally. In some embodiments, the group message would be visible to all users participating in the group chat, but special notification would be pushed to the selected users irrespective whether those users have generally disabled the group message notification function on their individual devices. In some embodiments, the user does not need to select the users to push the group message notification via the user interface 410 shown in FIG. 4B, instead, the user can directly type in those users' aliases after the special indicator (e.g., @) in the text input box 404 shown in FIG. 4A).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receive the input content from a sending user, wherein: the input content is input to the communication session interface with respect to a communication session for communication between the sending user and one or more receiving users; and wherein the one or more individual notification instruction identifiers include a predefined special character, an alphanumeric character, or both, and the one or more individual notification instruction identifiers correspond to an indication that the sending user intends to send a message to one or more group members; in response to a determination that the one or more individual notification instruction identifiers are input to the communication session interface, providing an information selection interface comprising information pertaining to member characteristic information corresponding to one or more groups; and receive an input for selection of member characteristic information corresponding to a group comprising the one or more group members to which the sending user intends to send a message, as taught by Shan in the device of Knysk, so as to ensure that a message posted by a user of the group communication function reaches the other users in the group in a timely manner, a notification related to 
          Knysz and Shan do not explicitly disclose wherein the one or more groups for which the member characteristic information is provided on the information selection interface is determined based at least in part on a group to which the sending user belongs, permissions of the sending user, or both.
          Olsen however discloses wherein the one or more groups for which the member characteristic information is provided on the information selection interface is determined based at least in part on a group to which the sending user belongs, permissions of the sending user, or both. (Olsen, par0045, 0049. Par0045 teaches in some implementations, the list of additional recipients may be generated based on certain associations between or among identified recipients. For instance, a user, Brenda, may wish to send an information update displayed in a record feed to her program manager, Tom, and to Tom's team. When Brenda composes an instruction to email or post the information update on Tom's wall, the instruction may include “@Tom+.” When the additional recipient indicator, “+”, is detected, one or more recipients in addition to Tom can be identified to receive the information update. In this example, any additional recipients can be automatically identified based on information associated with the first identified recipient, Tom. For instance, an address book or a contact list associated with Tom may include a group called “My Team.” The system may identify the My Team group, including all of the individual users who are members of My Team, as suggested additional recipients for Brenda to select and include to receive the information update. Here, Brenda is able to make one selection of the My Team group to send the information update to all of the members of the group.. Par0049 teaches in a publisher component appearing next to the feed item in a GUI displaying the information feed, Joseph can enter an instruction to communicate the feed item, such as “@LEGAL GROUP−.” When the exclude recipient indicator, “−”, is detected, one or more recipients to exclude from receiving the information update can be automatically identified. In this example, the identification of the one or more recipients to exclude may be based on information associated with the first identified recipient, LEGAL GROUP).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more groups for which the member characteristic information is provided on the information selection interface is determined based at least in part on a group to which the sending user belongs, permissions of the sending user, or both, as taught by Olsen in the device of Knysz and Shan, so Cloud computing services provide shared resources, software, and information to computers and other devices upon request, users don't need to have expertise in, or control over, the technology infrastructure, see Olsen par0004.

As per claim 19, the combination of Knysz, Shan and Olsen disclose a device according to claim 18.
          Knysz further discloses wherein the individual notification instruction information is generated for each of the one or more group members, and the individual notification instruction information is indicative of a respective notification to be provided at one or (Knysz, par0106 teaches leads issued within a group are stored in a lead history in a database (e.g., database 210). The lead history includes group lead history and user lead history [individual notification instruction information]. User lead history is particular to each group member and includes references to the content to which the group member has led other users in the group [to be provided at one or more terminals respectively corresponding to the one or more group members]. Group lead history includes references to the content to which all members of the group have been led. Much like a news feed, lead history can be viewed and subscribed to in a real-time feed [indicative of a respective notification] format. The group lead history can be viewed by each group member or by members external to the group so long as the group is open to the public. User lead histories also can be viewed by users external to the group so long as the user makes his leads public. These feeds can power the leads of new and existing groups singularly or in combination. That is, by subscribing to some user or group lead history, it is possible to locate content to which one would desire to lead the members of his/her current group).

As per Claim 20, Knysz discloses a computer program product for: obtaining input content from a communication session is interface, the input content comprises one or more individual notification instruction identifiers and member characteristic information; comprising: the receiving the input content comprises: receiving one or more individual notification instruction identifiers,  (Knysk, par0061-0063. Par0061 teaches various different devices can join a collaboration group. For example, group A includes three different client devices 102, all having different hardware and running different operating systems: a tablet (labeled “I”), a smart phone (labeled “II”), and a desktop computer (labeled “III”). Yet, all three heterogeneous devices 102 can participate in a single collaboration group (i.e., group A) [member characteristic]. Furthermore, any of the members of a collaboration group can make content available to other devices in the group. For example, the tablet (labeled “I”) can issue a message (a “lead”) [input content] to other devices 102 in the group, in which the lead includes a reference [individual notification instruction identifiers] (e.g., a hyperlink) to particular content. The lead is sent over the network (“A-1”) and reaches the application server 104 (“A-4”). The application server 104 then informs the other members of the group (A) about the lead and which group member sent it. This information is sent from the application server 104 back into the Internet (“A-4”) where it is routed to all of group A's group members: the smart phone “II” is informed via “A-2” and the desktop via “A-3”. Par0063 teaches the collaboration technique described herein differs from screen sharing in that the collaboration technique passes references to content, not the content itself. Users operating client devices 102 establish separate sessions with the referenced content, thus allowing groups to scale with the content provider. In an example scenario, a member of a particular group provides to other members in the group a reference to content such as a form containing a number of data entry fields (e.g., a webpage [communication session interface] for purchasing plane tickets).
the computer program product being embodied in a non- transitory computer readable storage medium and comprising computer instructions for: obtaining, by one or more processors, (Knysk, para0259 teaches processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a processor for performing instructions and one or more memory devices for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto optical disks, or optical disks).
determining, by the one or more processors, one or more group members from among a predefined group, the one or more group members being determined based at least in part on the member characteristic information; (Knysk, para0023 teaches in some implementations, the methods further include the actions of storing at the server device identification information [member characteristic information] for each member [predefined group] of the group [predefined group]. The identification information can include individual member identification information and group identification information).
and adding, by the one or more processors, individual notification instruction information for the determined one or more group members to the communication session interface. (Knysk, para0012 teaches in some implementations, the server system can be configured to: store a history [individual notification instruction information] of content accessed by the multiple user devices; and send [adding] the history to the respective user devices of the members of the group).

          Shan however discloses receiving the input content from a sending user, wherein: (Shan, par0094 teaches the server receives (702) a message sent by a first terminal and a first user identifier corresponding to the first terminal. For example, the first terminal is one of client devices 104 (FIGS. 1 and 3). The message sent by the first terminal may be any one of an instant chat message and a social network update message).
the input content is input to the communication session interface with respect to a communication session for communication between the sending user and one or more receiving users; and (Shan, par0094 teaches the first terminal is one of client devices 104 (FIGS. 1 and 3). Continuing with this example, the first user corresponding to the first terminal [communication session interface with respect to a communication session for communication between the sending user and one or more receiving users] sends the message[the input content] to a group of users associated with a group chat in the social networking platform. The message sent by the first terminal may be an instant chat message or a social network update message).
wherein the one or more individual notification instruction identifiers include a predefined special character, an alphanumeric character, or both, and the one or more individual notification instruction identifiers correspond to an indication that the sending user intends to send a message to one or more group members; (Shan, par0067-0069 teaches in some embodiments, the user does not need to select the users to push the group message notification via the user interface 410 shown in FIG. 4B, instead, the user can directly type in those users' aliases after the special indicator (e.g., @) in the text input box 404 shown in FIG. 4A. FIG. 4C illustrates first client device 104-1 displaying interface 420 for the chat group after detecting contact 412 in FIG. 4B. In FIG. 4C, interface 420 includes message 422 in response to selection of “Andy” in FIG. 4B and entrance of text for a group message by the first user of first client device 104-1 (e.g., “Dinner with me tonight?”). In FIG. 4C, message 422 includes a tag 424 mentioning the target recipient for the group message (e.g., the “@” symbol followed by “Andy”) and content 426 of the group message (e.g., “Dinner with me tonight?”). In some embodiments, the aliases of the users selected to receive the push notification does not need to appear in the group message itself. For example, the user may enter the special indicator @ in the text input box 404 to bring up the list of people in the group chat, and after the user has selected one or more of those people as the recipients for the special notification, the message is sent to all users in the group chat without explicitly containing the aliases of the selected users and/or the special indicator, and special notification is sent to the selected people about the group message irrespective of the disabled status of the group notification function for the selected people).
in response to a determination that the one or more individual notification instruction identifiers are input to the communication session interface, providing an information selection interface comprising information pertaining to member characteristic information corresponding to one or more groups; and (Shan, par0078 teaches n FIG. 4A, for example, while the first terminal displays interface 400 for a chat group within the social networking platform, the first terminal detects a specific character (e.g., the “@” symbol) input by the first user of the first terminal in text entry box 404. Continuing with this example, in FIG. 4B, the first terminal displays interface 410 in response to detecting input of the “@” symbol in text entry box 404 in FIG. 4A. In FIG. 4B, interface 410 enables the first user of first client device 104-1 to select one or more target recipients from the list of users subscribed to the group chat (e.g., with a touch input or stylus selection). For example, in FIG. 4B, the first terminal detects contact 412 at a location corresponding to “Andy,” a respective user in the social networking platform that is subscribed to the group chat. Continuing with this example, in FIG. 4C, interface 420 includes message 422 in response to selection of “Andy” in FIG. 4B and entrance of text for a group message by the first user of first client device 104-1 (e.g., “Dinner with me tonight?”). In FIG. 4C, message 422 includes a tag 424 mentioning the target recipient for the group message (e.g., the “@” symbol followed by “Andy”) and content 426 of the group message (e.g., “Dinner with me tonight?”).
receiving an input for selection of member characteristic information corresponding to a group comprising the one or more group members to which the sending user intends to send a message; (Shan, par0067 teaches FIG. 4B illustrates first client device 104-1 displaying interface 410 for the chat group in response to detecting input of the “@” symbol in text entry box 404 in FIG. 4A. In FIG. 4B, interface 410 enables the first user of first client device 104-1 to select one or more target recipients from the list of users subscribed to the group chat (e.g., with a touch input or stylus selection). FIG. 4B also illustrates first client device 104-1 detecting contact 412 at a location corresponding to “Andy,” a respective user in the social networking platform that is subscribed to the group chat. For example, after selecting one or more target recipients, the first user of first client device 104-1 is able to enter a group message targeted to the one or more selected target recipients via a virtual keyboard or aurally. In some embodiments, the group message would be visible to all users participating in the group chat, but special notification would be pushed to the selected users irrespective whether those users have generally disabled the group message notification function on their individual devices. In some embodiments, the user does not need to select the users to push the group message notification via the user interface 410 shown in FIG. 4B, instead, the user can directly type in those users' aliases after the special indicator (e.g., @) in the text input box 404 shown in FIG. 4A).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of 
          Knysz and Shan do not explicitly disclose wherein the one or more groups for which the member characteristic information is provided on the information selection interface is determined based at least in part on a group to which the sending user belongs, permissions of the sending user, or both.
          Olsen however discloses wherein the one or more groups for which the member characteristic information is provided on the information selection interface is (Olsen, par0045, 0049. Par0045 teaches in some implementations, the list of additional recipients may be generated based on certain associations between or among identified recipients. For instance, a user, Brenda, may wish to send an information update displayed in a record feed to her program manager, Tom, and to Tom's team. When Brenda composes an instruction to email or post the information update on Tom's wall, the instruction may include “@Tom+.” When the additional recipient indicator, “+”, is detected, one or more recipients in addition to Tom can be identified to receive the information update. In this example, any additional recipients can be automatically identified based on information associated with the first identified recipient, Tom. For instance, an address book or a contact list associated with Tom may include a group called “My Team.” The system may identify the My Team group, including all of the individual users who are members of My Team, as suggested additional recipients for Brenda to select and include to receive the information update. Here, Brenda is able to make one selection of the My Team group to send the information update to all of the members of the group.. Par0049 teaches in a publisher component appearing next to the feed item in a GUI displaying the information feed, Joseph can enter an instruction to communicate the feed item, such as “@LEGAL GROUP−.” When the exclude recipient indicator, “−”, is detected, one or more recipients to exclude from receiving the information update can be automatically identified. In this example, the identification of the one or more recipients to exclude may be based on information associated with the first identified recipient, LEGAL GROUP).
.

Claims 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Knysz in view of Shan further in view of Olsen, and further in view of Kirchmeier et al. (US20090131088A1) hereinafter Kirchmeier.

As per claim 10, the combination of Knysz, Shan and Olsen disclose a method according to claim 1.
          Knysz, Shan and Olsen do not disclose wherein the one or more group members belong to a same organization, and the member characteristic information comprises: dimensional information comprised by an organizational structure of the organization, and the determined one or more group members comprise group members conforming to the dimensional information within the organization.
(Kirchmeier, par0045 teaches by way of further example, with respect to the military [same organization], a commander [group member] can make a phone call or access a web site, and record a message to be delivered to the appropriate troops [group members], and other or alternate target recipients if the system cannot successfully reach the troops directly. For example, the commander or other appropriate individual can issue a notification via the notification system to recall [the determined one or more group members comprise group members conforming to the dimensional information within the organization] individual specialty teams, squadrons or divisions, with accurate message delivery logs provided to the commander or other designated personnel to verify that the notification was received).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more group members belong to a same organization, and the member characteristic information comprises: dimensional information comprised by an organizational structure of the organization, and the determined one or more group members comprise group members conforming to the dimensional information within the organization, as taught by Kirchmeier in the method of Knysz, Shan and Olsen, so the notification process enables an organization to automatically provide one, 

As per claim 11, the combination of Knysz, Shan, Olsen and Kirchmeier disclose a method according to claim 10.
          Knysz, Shan and Olsen do not disclose wherein the dimensional information comprises at least one of the following: an indication of a department dimension, an indication of a position grade, an indication of a work type, and an indication of a number of work years.
            Kirchmeier further discloses wherein the dimensional information comprises at least one of the following: an indication of a department dimension, an indication of a position grade, an indication of a work type, and an indication of a number of work years. (Kirchmeier, par0040 teaches the notification system enables designated administrators to create leaders for a given group or sub-group. The leaders are then automatically provided with the “administrative capabilities” [an indication of a position grade] for his or her specific group or sub-group, or at other designated group level. Advantageously, administrative capabilities or rights of group leaders optionally can be assigned or revoked via a delegate authority function. The system optionally maintains audit trails and provides reports regarding when administrative capabilities or rights that were assigned or revoked, to whom the capabilities were assigned to or revoked from, and what level of administrative rights were assigned or revoked).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of 

As per claim 12, the combination of Knysz, Shan and Olsen disclose a method according to claim 1.
          Knysz, Shan and Olsen do not disclose wherein group members of the predefined group belong to multiple organizations, the member characteristic information comprises organization information, and the determined one or more group members comprise group members belonging to corresponding organizations within the predefined group.
            Kirchmeier however discloses wherein group members of the predefined group belong to multiple organizations, the member characteristic information comprises organization information, and the determined one or more group members comprise group members belonging to corresponding organizations within the predefined group. (Kirchmeier, par0046 and par0060. Par0046 teaches additionally, municipalities or other governmental entities can employ the notification system to communicate with on-call crisis personnel [predefined group], such as volunteer firefighter, police, hazmat personnel, and/or emergency medical personnel [multiple organizations]. The notification system can further be used to provide the general population with warnings or evacuation directions. Further, the notification can selectively provide different notifications depending on the geographic location of the individuals, their handicapped status, the building type (wood, steel, concrete) that the individual lives or works in, and so on. Par0060 teaches the database server 106 can include or store organization and member account information [member characteristic information], such as account identifiers, user identifiers and passwords, user contact information, contact path prioritizations, permitted contact methods on an organization or group level, authorization codes, prerecorded notifications, audit trails, records of notifications (such as notification identifiers, titles, initiator name or identifier, starting date and time, stop date and time, the identities of users which confirmed receiving the notification, the identities of users who failed to confirm receipt of the notification, the identities of users that were unreachable, the method used to provide or attempt to provide the notification for each user), reports, group identifiers, group member information, administrator identifiers, administrator authorization levels, other data and information discussed herein, and so on. Information or selected sensitive information, such as passwords, are optionally stored in an encrypted format.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein group members of the predefined group belong to multiple organizations, the member characteristic information comprises organization information, and the determined one or more group members comprise group members belonging to corresponding organizations within the predefined group, as taught by Kirchmeier in the method of Knysz, Shan and Olsen, so the notification process enables an organization .

Claims 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Knysz in view of Shan, further in view of Olsen, and further in view of Lefrancois des Courtis et al. (US20150113316A1) hereinafter Lefrancois des Courtis.


As per claim 21, the combination of Knysz, Shan and Olsen disclose a method according to claim 1.
          Knysz, Shan and Olsen do not explicitly disclose further comprising: configuring, by one or more processors, the notification setting for the determined one or more group members with respect to the message sent by the sending user, the notification setting being configured based at least in part on an input from the sending user, and the notification setting being configured in a manner that overrides a local notification setting configured by the one or more group members.
          Lefrancois des Courtis however discloses further comprising: configuring, by one or more processors, the notification setting for the determined one or more group members with respect to the message sent by the sending user, the notification setting being configured based at least in part on an input from the sending user, and the notification setting being configured in a manner that overrides a local notification setting configured by the one or more group members. (Lefrancois des Courtis, par0075 teaches the process in FIG. 11 begins with the receipt of notification data by the computing device from the MNS server 105. In this example, the notification data includes an indication that an emergency evacuation notification is to be presented to the user. After processing the notification data, the computing device suspends whatever processes are running (step 1110) on the device or hides the windows of these processes. The user interface devices attached to the computing device may also be locked at this point to ensure that the user's attention is directed at the notification. The notification is then presented to the user (step 1120). As noted above, this notification presentation may take the form of a full screen window displaying any text, icons, or graphics that are associated with the notification. An audio file may also be played in conjunction with the full screen window to further ensure that the user notices the notification. In this example, since the notification relates to an emergency evacuation, graphics and sounds that are easily noticed and which are hard to ignore are preferably used in the notification presentation).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: configuring, by one or more processors, the notification setting for the determined one or more group members with respect to the message sent by the sending user, the notification setting being configured based at least in part on an input from the sending user, and the notification setting being configured in a manner that overrides a local notification setting configured by the one or more group members, as taught by Lefrancois des Courtis in the method of Knysz, Shan and Olsen, so existing notification systems establish connectivity with the devices to be notified at the time of sending a notification, these systems are generally unidirectional, see Lefrancois des Courtis par0004-0005.

As per claim 22, the combination of Knysz, Shan, Olsen and Lefrancois des Courtis disclose a method according to claim 21.
          Knysz, Shan and Olsen do not explicitly disclose wherein the individual notification instruction information is indicative of a respective type of notification to be provided at one or more terminals respectively corresponding to the one or more group members.
          Lefrancois des Courtis however discloses wherein the individual notification instruction information is indicative of a respective type of notification to be provided at one or more terminals respectively corresponding to the one or more group members. (Lefrancois des Courtis, par0063 teaches  an example view of the notification window 600 contains user input fields for the administrator to define the contents and conditions of the message such as, but not limited to, the following: title 610, notification message 615, image 620, video, audio, interactive components, acknowledgement requirement 625, display time 627, level of priority 630, scheduler 640, and a means for selecting the computing devices (individual, by group, by location, by smart filter) that should receive the notification 650. This interface may also be used to create polling questions, multiple possible responses to the polling questions, or yes/no type questions. The notification can also be created through a voice interface using an audio only device, for example, a telephone. The notification would then be sent out as an audio notification or be converted to text using a speech-to-text application and sent out as a text and audio notification. The voice-only capable device can also launch a previously configured notification).
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Knysz in view of Shan, further in view of Olsen, and further in view of Brewer et al. (US20130072157A1) hereinafter Brewer.


As per claim 23, the combination of Knysz, Shan and Olsen disclose a method according to claim 1.
          Knysz discloses further comprising: communicating a message via the communication interface, wherein: the message is configured based at least in part on the individual notification instruction information; and the message is communicated to a recipient client terminal corresponding to at least one of the one or more group members; and (Knysk, para0088 teaches when a new group message is added to the group's message queue, the message queuing system 214 sends (507) the message to the subscribers of that group's message queue (e.g., the active client devices that are currently members of the group and that have been authenticated with the application server 104). These messages are sent to the application server 104 to be relayed to the client devices over their corresponding real-time connections. One copy of the message is sent out to each client device (not shown) currently subscribed to the group. Thus, each client device that has been authenticated by the server 104 and which is a part of the selected group receives the group message. In some implementations, this can even include the client device that originally issued the group message, such that receiving the group message acts as a confirmation that the message was successfully transmitted to the group).
          Knysz, Shan and Olsen do not explicitly disclose the message comprises a notification setting that causes an application on the recipient client terminal to override a local notification setting of the recipient client terminal in the event that the local notification setting is set to a less intrusive notification setting than the notification setting of the message.
          Brewer however discloses the message comprises a notification setting that causes an application on the recipient client terminal to override a local notification setting of the recipient client terminal in the event that the local notification setting is set to a less intrusive notification setting than the notification setting of the message.  (Brewer par0030 teaches if the authentication key in the notification control message does match, the mobile communication device then performs (154) the notification override functions according to the invention, such as executing a native operating system function or executing an application program by the processor of the mobile communication device. The override actions may include one or more of the options of increasing the speaker volume to maximum, changing the ringtone via one of the methods described above, and increasing the luminosity of the screen or LEDs on the mobile communication device, if available).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the message comprises a notification setting that causes an application on the recipient client terminal to override a local notification setting of the recipient client terminal in the event that the local notification setting is set to a less intrusive notification setting than the notification setting of the message, as taught by Lefrancois des Courtis in the method of Knysz, Shan and Olsen, so if an urgent notification is required to be sent by a network service provider to a set of cell phones in response to an emergency situation, each user device will receive the notification if NSP's remotely and securely modify the user notification parameters of a mobile communication device local notification settings, see Brewer, par0017.

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Cavanaugh (US8279071B2) – Related art in the area of real-time notification of user events, a user initiates a notification process in which the geographic location of a device associated with the user, as well as any desired activity data, is generated into a real-time notification.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442